ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-079, concluding that CHARLES STEPHEN BARTOLETT of MARGATE, who was admitted to the bar of this State in 1983, and who thereafter was suspended from the practice of law effective August 1, 2003, by Order of this Court filed July 2, 2003, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.5(a) (unreasonable fee), RPC 1.5(c) (failure to prepare a settlement statement), RPC 1.8(a) (prohibited business transaction), RPC 5.5(a) (failure to maintain a bona fide office), and RPC 8.1(b) (failure to cooperate with disciplinary authorities); and good cause appearing;
It is ORDERED that CHARLES STEPHEN BARTOLETT is
suspended from the practice of law for a period of three months and until the further Order of the Court, effective November 1, 2003; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.